United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3459
                                   ___________

United States of America,             *
                                      *
            Appellee,                 * Appeal from the United States
                                      * District Court for the
      v.                              * Northern District of Iowa.
                                      *
Crystal Davis, also known as Nay Nay, * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: February 17, 2010
                                Filed: March 2, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Crystal Davis pleaded guilty to conspiring to distribute 50 grams or more of a
mixture or substance containing cocaine base after having been previously convicted
of a felony drug offense, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846,
and 851. After granting Davis safety-valve relief from the 20-year mandatory
minimum sentence, the district court1 also granted the government’s motion under
U.S.S.G. § 5K1.1 for a substantial-assistance departure and sentenced Davis to 81
months in prison and 5 years of supervised release. On appeal, counsel has moved to

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is unreasonable. We affirm, and we grant counsel’s motion
to withdraw.

       The district court did not abuse its discretion in sentencing Davis. After
calculating the advisory Guidelines range, the court granted the government’s
departure motion and then entertained arguments for a variance and discussed relevant
factors under 18 U.S.C. § 3553(a) in declining to vary below a sentence of 81 months
in prison. See United States v. Berni, 439 F.3d 990, 992-93 (8th Cir. 2006) (per
curiam) (reviewing sentence involving § 5K1.1 downward departure for
reasonableness using abuse-of-discretion standard; sentence was reasonable where
court correctly calculated Guidelines range, permissibly applied § 5K1.1 departure,
and considered resulting adjusted range and § 3553(a) factors).

     Finally, having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
we have found no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment, and we grant counsel leave to withdraw.
                      ______________________________




                                         -2-